I agree with Judge CULLEN that there is no question presented by the record in this case that is open for review in this court, and hence the order should be affirmed. The functions of this court end when that conclusion is reached, and I am not in favor of dealing with an important question of statutory construction in a case in which we all agree that no questions are presented for the decision of this court. Whatever construction is given to the statute it cannot affect the decision of this court, and hence anything we may say about it might very well be considered as obiter.
The controversy involved only the question whether the relator or the defendant was elected to the office of alderman. That general question was one of fact and it was passed upon by the election officers at the polls, whose duty it was to count the votes, by the board of county canvassers whose duty it was to canvass the returns, by the board of aldermen whose *Page 121 
duty it was to ascertain which of the candidates voted for was entitled to sit in that body, and finally by the Appellate Division, upon a writ of certiorari that gave to the court jurisdiction of the law and of the facts. That court unanimously affirmed the determination made by all the various ministerial bodies referred to, and thus the controversy is ended unless some specific question of law survives these decisions. If I understand the very latest utterances of this court there is no question before it arising upon this record. (People ex rel.Sands v. Feitner, 173 N.Y. 647; City of Niagara Falls v.N.Y.C.  H.R.R.R. Co., 168 N.Y. 610.)
If, under such circumstances, it is thought to be necessary or proper to deal with the section of the charter referred to (§ 27), then I can only say that I do not concur in the construction given to it in the opinion, since I think the learned court below was clearly right in holding that no judicial power was conferred upon the board of aldermen by that section. My reasons for this conclusion can be very briefly stated. It is admitted that when the section was made a part of the charter the punctuation was changed by dropping out the comma after the word election. Punctuation, or those marks which for ages have been in common use to divide writings into sentences and sentences into clauses, is what gives virility, point and meaning to all written composition. It is a part of every statute and so this court has held. (Tyrrell v. Mayor, etc., of N.Y., 159 N.Y. 239.) A change in punctuation is frequently as material and significant as a change in words. It is related of an eminent member of the British House of Commons that once in the heat of debate he called one of his-fellow members a scoundrel. This was held unparliamentary language and the speaker, or perhaps the house, ruled that the offending member must apologize and the latter submitted to the decision and tendered the apology in these words, without punctuation: "I called the honorable gentleman a scoundrel it is true and I am sorry for it." It is plain that this sentence might convey either one of two meanings, one utterly the reverse of the other, depending entirely upon *Page 122 
the punctuation. Punctuated in one way it would mean this: "It is true that I called the honorable gentleman a scoundrel and I am sorry that I did." Punctuated in another way it would mean this: "I called the honorable gentleman a scoundrel it is true that he is a scoundrel and I am sorry that he is one." The meaning first mentioned was the one which the house evidently adopted. The last one would only add insult to injury and would be a gross contempt of the house.
The words of section twenty-seven are found in constitutions and statutes, but they do not always mean the same thing, since the meaning which is given to them in the Constitution would be wholly unsuitable and inapplicable in a municipal charter. (People ex rel. Hatzel v. Hall, 80 N.Y. 117.) The city charter was framed by a commission of experts composed of eminent lawyers and citizens. The members of that commission knew the meaning of words and the value of punctuation and they deliberately dropped out or removed the comma in order, as I assume, to change the meaning. The work of the commission was adopted by the legislature and the section was enacted without the comma, as the commission had framed it. It is, therefore, a very reasonable conclusion to hold that the commission and the legislature intended by such an important and material change in the composition to express the idea that the board of aldermen was not to be the judge of the election but of the electionreturns of its own members. Under the Constitution the legislature possesses all the powers in regard to the election of its members that a court possesses in an action in the nature of a quo warranto. It possesses judicial powers in the broadest sense, but it was not intended that such powers should be exercised by the board of aldermen, and, hence, the punctuation was changed in order to accomplish that intention. If the same judicial powers were intended to be conferred by this section upon the board of aldermen as the courts and the legislature possessed, then it would follow that the board of aldermen, divided into hostile camps upon a question involving the right of a person to sit in that body, could institute a judicial inquiry by calling witnesses *Page 123 
to prove how many votes were cast for the respective candidates by aliens, or minors, or non-residents of the district or by convicted and unpardoned felons. It must, necessarily, follow that the board would have power to decide every question of law arising upon such a sweeping inquiry. It is quite inconceivable that either the commission that framed the charter or the legislature that enacted it intended to open such a Pandora's box upon the community, for the government of which it was engaged in framing an organic law.
It is very much more reasonable to assume that what was intended by this section, as changed in the punctuation, was to confer upon the board of aldermen the power to determine which of the contesting parties had been elected according to the statements appearing upon the face of the returns. That is the power that is exercised by boards of supervisors when acting as a board of canvassers. It is not quite correct to say that the aldermen would have no question to decide upon an inspection of the returns. It might have, as boards of supervisors frequently have, questions of importance to decide. In the first place, the regularity of the returns. In the second place, it frequently happens and might have happened in this case that the returns would show a certain number of votes cast for "Patrick Chambers," some votes for "Chambers" merely and still other votes for "Pat Chambers" or "P. Chambers," and so on, the same condition of things existing in regard to the opposing candidate. In such a case the board of aldermen had the power to decide, subject to review by the courts, whether such imperfect votes should be counted for the proper candidate, although the ministerial bodies that had acted before might have rejected such votes and refused to count them. Other errors or omissions could be suggested which the aldermen would have power to deal with upon the face of the returns, but that it was intended that they should possess all the powers of a court on a trial of a quo warranto or the powers of the legislature when acting under the Constitution, seems to me to be utterly inadmissible. This view *Page 124 
would enable a local body, such as a board of aldermen is, to make any decision that it thought best with respect to the election and decide many questions that would be beyond any power of review by the courts, so I think that the construction which the learned court below gave to the section was a reasonable one and in accord with sound principles of construction and with the meaning that was intended to be expressed when the section was framed and enacted.
PARKER, Ch. J., BARTLETT, HAIGHT and WERNER, JJ., concur with CULLEN, J. VANN, J., concurs with O'BRIEN, J.
Order affirmed, with costs.